     Case 1:18-cv-00156-DAK-CMR Document 78 Filed 12/17/19 Page 1 of 2




DARIN B. GOFF (11355)
Assistant Utah Attorney General
SEAN D. REYES (7969)
Utah Attorney General
160 East 300 South, Sixth Floor
P.O. Box 140856
Salt Lake City, Utah 84114-0856
Telephone: (801) 366-0100
Facsimile: (801) 366-0101
E-mail: dgoff@agutah.gov

Attorneys for Defendants Adam Walker, Justin Zilles and Shane Nebeker


                IN THE UNITED STATES DISTRICT COURT

       IN AND FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


NEHEMIAH MCFARLIN and                          ORDER GRANTING
ATOATSI FOX                                 STIPULATED MOTION TO
                Plaintiff,                  DISMISS UTAH HIGHWAY
v.                                           PATROL DEFENDANTS

BOX ELDER COUNTY; BOX ELDER
COUNTY SHERIFFS OFFICE;                         Case No. 1:18-cv-00156
ADAM WALKER; JUSTIN ZILLES;
STEVEN BERRY; Z. MOORE;                         Judge Dale A. Kimball
SHANE NEBEKER; L. MAUGHAN;
ONEIDA COUNTY; ONEIDA                    Magistrate Judge Cecelia M. Romero
COUNTY SHERIFF’S OFFICE;
SHERIFF JEFF SEMRAD;
DETECTIVE PATSY SHERMAN;
JOHN and JANE DOES 1-10.
                   Defendants.
     Case 1:18-cv-00156-DAK-CMR Document 78 Filed 12/17/19 Page 2 of 2




      This Court, having reviewed the Stipulated Motion to Dismiss the Utah

Highway Patrol Defendants, and for good cause shown,

      IT IS HEREBY ORDERED that Plaintiffs’ Claims against Defendants

Adam Walker, Justin Zilles and Shane Nebeker are dismissed from this action,

with prejudice, with each party to bear its own attorney’s fees and costs.

      DATED this 17th day of December 2019.



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH



                                Dale A. Kimball, U.S. District Judge

APPROVED AS TO FORM:


/s/ Bron Rammell
Bron Rammell
MAY, RAMMELL & WELLS, CHTD
Attorney for Plaintiffs
Signed with permission via email




                                          2
